Citation Nr: 1104294	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar 
spine disorder.

2.  Entitlement to a rating in excess of 10 percent for thoracic 
spine muscle damage with nerve impairment.  



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.  The 
Veteran's claims file was subsequently transferred to the Denver 
RO.  

In June 2009, the Board remanded the Veteran's claim for further 
development-including a VA examination.  The RO/AMC scheduled 
and then rescheduled the Veteran for a VA examination.  He failed 
to appear at his November 2009 VA examinations, and neither the 
Veteran, nor his representative, has provided good cause as to 
why the Veteran did not attend his VA examination.  As such, 
another VA examination will not be scheduled, and the RO/AMC 
complied with the remand order.  

The issue of entitlement to a cervical spine disability, 
to include as secondary to thoracolumbar spine disability, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  At its worst, the Veteran's forward flexion of the 
thoracolumbar spine is to 85 degrees with pain, and without 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  

3.  The Veteran's lumbar and thoracic spine disabilities have not 
resulted in doctor prescribed bed rest for at least two weeks in 
the past 12-month period.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5237 (2010).

2.  Criteria for a rating in excess of 10 percent for thoracic 
spine muscle damage with nerve impairment have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in May 2006 and June 2008, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the May 2006 notice.  As such, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 2006 
VCAA notice was given prior to the appealed AOJ decision, dated 
in January 2007.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board, even though he declined to do so.  It appears that all 
known and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that no 
further action is necessary to meet the requirements of the VCAA.  

Increased ratings

The Veteran contends that his service-connected lumbar spine and 
thoracic spine disabilities are more severely disabling than 
currently rated.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, as in this case, the primary concern is 
the present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where entitlement to compensation has been 
established and a higher initial disability rating is at issue, 
the level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  
See 38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When VA granted service connection for the Veteran's thoracic 
spine disability, a 10 percent rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The Veteran's lumbar spine 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 at 10 percent disabling.  

Before revisions, Diagnostic Code 5292 provided for ratings based 
on limitation of motion of the lumbar spine.  A 10 percent rating 
was provided for slight limitation of motion of the lumbar 
segment of the spine.  Moderate limitation of motion warranted a 
20 percent evaluation.  Severe limitation of motion warranted a 
40 percent rating.

Under the old Diagnostic Code 5293, effective prior to September 
23, 2002, a 10 percent rating was provided for intervertebral 
disc syndrome when the disorder was shown to be mild; a 20 
percent was provided for moderate intervertebral disc syndrome 
with recurring attacks; severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was assigned a 40 
percent evaluation; and pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc with little intermittent relief was assigned a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The schedular criteria for rating intervertebral disc syndrome 
have since been amended.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Under the schedular 
requirements which became effective on September 23, 2002, 
intervertebral disc syndrome (preoperatively or postoperatively) 
began being evaluated based upon either the total duration of 
incapacitating episodes over the past twelve months or a 
combination of separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in the 
higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  Specifically, a 10 percent 
evaluation is assigned when there is evidence of incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past twelve months; a 20 percent 
evaluation is assigned when there is evidence of incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past twelve months; a 40 percent 
evaluation is assigned when there is evidence of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past twelve months; and, a 60 percent 
evaluation is assigned when there is evidence of incapacitating 
episodes having a total duration of at least six weeks during the 
past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  With regard to 
evaluations on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using the rating criteria for the most 
appropriate orthopedic diagnostic code or codes; neurologic 
disabilities are evaluated separately using the rating criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 38 C.F.R. § 
4.71a, Note 3 following Diagnostic Code 5293, effective September 
23, 2002.

Additionally, effective September 26, 2003, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2004).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine for 
the new Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes as outlined above under the discussion 
of Diagnostic Code 5293 (Intervertebral Disc Syndrome is 
redesignated as Diagnostic Code 5243).

The amendment changed the diagnostic code numbers used for all 
spine disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243.  The Board notes that now thoracic 
spine disabilities and lumbar spine disabilities are rated 
together as a thoracolumbar spine disability, and as the Veteran 
filed his claim for increase in May 2006, the revised rating 
criteria are for application.  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Unfavorable ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine.....................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.....................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.....................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59 (which requires consideration of painful motion 
with any form of arthritis), the Veteran's complaints of pain 
have been considered in the Board's review of the diagnostic 
codes for limitation of motion.

An August 2004 VA treatment record shows that the Veteran had a 
history of severe low back pain and right sciatica with the loss 
of control of stool due to pain and neuropathy.  An October 2004 
VA treatment note states the Veteran has chronic low back pain 
with probable herniated lumbar disc and right sciatica.  

In September 2006, the Veteran underwent a VA examination of the 
spine.  The Veteran indicated that he was employed full time and 
missed 10 days of work in the prior year due to his back pain.  
The Veteran advised that he is constantly in pain in his low 
back.  He said that pain was 4 out of 10 normally, and sometimes 
worsened to 7 out of 10, with 10 being the most severe pain.  The 
onset of more severe pain would occur upon standing for longer 
than one hour.  The Veteran denied wearing a back brace, but 
endorsed using an E-stim machine at home on most evenings.  He 
denied bowel or bladder incontinence, but recalled two instances 
of bowel incontinence and advised it was not a recurring problem.  
There was no erectile dysfunction or significant radiculopathy.  
The Veteran reported no weakness or fatigability in the back.  
The Veteran's thoracic spine muscle damage was noted to cause him 
fairly constant discomfort on the left side and middle back.  It 
was described as a low-grade ache on the daily basis with 
worsening upon physical exertion and/or sitting for extended 
periods of time.  The examiner noted no limitation upon sitting 
or standing, or any significant impact upon daily activities.  

Physical examination revealed the overall upper extremity 
neurological examination to be nonfocal bilaterally.  The lumbar 
spine examination revealed straight leg testing from 0 to 80 
degrees bilaterally.  There was normal lordosis and no abnormal 
curve of the lumbar spine.  The examiner found no significant 
spasm or point tenderness.  Range of motion testing in the lumbar 
spine revealed forward flexion to 85 degrees with pain, extension 
to 10 degrees with pain, and side bending and rotation all to the 
30 degrees bilaterally.  The examiner indicated that ranges of 
motion were unchanged following repetitive motion against 
resistance.  There was point tenderness and a bit of a spasm 
noted in the left lower mid-trapezius and rhomboid area, but 
sensory examination was normal to light touch.  

Following review of the relevant medical records and studies, the 
examiner diagnosed the Veteran as having degenerative disc 
disease and degenerative joint disease of the lumbar spine.  This 
was found to be the cause of the chronic pain, but without any 
neurological or radicular symptoms.  The lumbar spine showed 
spondylosis on plain x-rays, and degenerative disc disease on the 
MRI.  The thoracic spine showed evidence of spondylosis and 
scoliosis, but negative as to any neurological findings.  The 
examiner went on to discuss the DeLuca factors and noted again 
that there was no change observed in active or passive range of 
motion during repeat testing against resistance.  There was no 
additional limitation of motion in the lumbar spine due to pain, 
weakness, impaired endurance, fatigue, flares, or incoordination.  

In an April 2007 treatment note, the Veteran had sought VA 
treatment for complaints related to his back.  The note shows 
that the Veteran reported hurting his left back adjacent to his 
shoulder blade while stripping  concrete forms at work.  The 
physical examination revealed severe pain medial to the left 
shoulder blade associated with a severe and palpable muscle 
spasm.  The treating physician indicated that the Veteran could 
stand and touch his toes, but not without severe pain.  The 
physician noted that the Veteran's mobility evaluation must be 
redone and he must be told to bend as far forward as possible and 
to stop when it becomes painful.  

In October 2007, the Veteran underwent further VA treatment for 
his back disabilities.  According to a treatment note, he 
complained of increased low back and mid-back pain, and his 
thoracic back pain increased after a work injury.  The Veteran 
reported seeing a private provider regarding his mid-back pain 
for workers compensation purposes.  He further reported that his 
TENS unit did not help either his low or mid-back pain, and 
either standing or sitting erect increased pain in the low back 
and bilateral legs.  A VA radiology report dated that same month 
showed no evidence of spondylolisthesis, and the mild to moderate 
degenerative disc disease at T11-12 had not significantly changed 
in comparison with the September 2006 examination of the same.  

In a November 2007 VA radiology report, the Veteran was noted to 
have a bulging annulus associated with a left central herniation 
of the nucleus pulposus at L5-S1.  This bulging annulus was noted 
to be present in the November 2007 report as well.  

An August 2008 VA radiology report noted that the Veteran had 
minimal rotatory, s-shaped curvature of the thoracic spine.  
There was mild asymmetric loss of height of the right aspect of 
the T9 vertebral body, but no evidence of acute fracture.  The 
intervertebral disc spaces were found to be maintained, and there 
was no paravertebral soft-tissue mass.  

A statement dated in December 2008, reflects the opinion of the 
Veteran's primary care physician that his back disorders have 
worsened.  She did not, however, perform any range of motion 
testing.  She further noted that the Veteran may require surgery 
to correct some of the damage.  There was no assessment as to the 
contribution of the Veteran's April 2007 work-related injury to 
the current state of his thoracic and lumbar spine.  

In a letter dated in August 2009, the AMC requested that the 
Veteran provide information regarding any outstanding treatment 
records related to his April 2007 work-related injury.  The 
Veteran did not respond to the inquiry.  

In a letter dated November 5, 2009, the Veteran was requested to 
attend a VA examination as requested by the Board's June 2009 
remand.  The Veteran rescheduled, and in a letter dated on 
November 12, 2009, the Veteran was notified of his upcoming VA 
examination on November 19, 2009.  The Veteran did not appear at 
the VA examination, nor did he provide reason as to why he did 
not show.  No further examinations were scheduled as the Veteran 
did not provide good cause for his failure to appear.  There does 
not appear to be any discrepancy in the Veteran's address, nor is 
there evidence that the notices were returned to sender, etc.  

Upon careful review of the evidence of record, the Board finds 
that the Veteran is not entitled to a rating in excess of 10 
percent for either his lumbar or thoracic spine disabilities.  
The Board notes that the Veteran's thoracic spine disability was 
originally rated under 38 C.F.R. § Diagnostic Code 5295 which 
allowed for a separate rating for thoracic and lumbar spine 
disabilities.  The current rating criteria for disabilities of 
the spine do not differentiate between thoracic and lumbar spine 
disabilities, and rate the thoracolumbar spine as one.  Thus, the 
Board will not disturb the rating for the Veteran's thoracic 
spine as it is most advantageous for him to keep this rating as 
allowed under the previous rating criteria.  

In regards to the Veteran's lumbar spine, the Board finds that 
the Veteran is not entitled to a rating in excess of 10 percent.  
There is no evidence that forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but less than 60 degrees, nor 
is there evidence that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees.  In fact, 
the evidence of record shows that the forward flexion of the 
lumbar spine, at its worst, is to 85 degrees with pain.  
Additionally, the evidence does not show that the Veteran 
experiences muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The Board recognizes 
that the Veteran was noted to have a spinal curve in the thoracic 
area of the spine according to an August 2008 radiology report, 
but it is noted that this was found after the April 2007 work-
related incident, and there is no clinical evidence to suggest 
that this was due to a muscle spasm or guarding severe enough to 
result in this curvature.  In fact, the only time muscle spasm 
was noted was in an April 2007 VA treatment note following his 
work-related injury.  As such, the criteria for a 20 percent 
rating under the general rating formula for injuries of the spine 
have not been met.  

The Veteran is also not entitled to a higher rating under the 
rating criteria for intervertebral disc syndrome (IVDS) as there 
is no clinical evidence of him having incapacitating episodes of 
lumbar or thoracic spine symptoms having a total duration of at 
least two weeks in the past 12 months to warrant a 20 percent 
rating for IVDS.  Indeed, the Veteran was noted in the September 
2006 VA examination to have 10 days of missed work in the past 12 
months due to lumbar spine problems, but there is no evidence 
that this was doctor prescribed best rest as required under the 
rating criteria for IVDS.  Simply, the special criteria for IVDS 
do not apply to the Veteran's claim.  

Although the Veteran has complained of neurological 
manifestations, there is no confirmed finding of any neurological 
disability associated with his lumbar spine disability.  There 
are two notations of right sciatica noted in 2004, but there is 
no evidence that this was confirmed by any EMG findings, and the 
September 2006 VA examination revealed no neurological 
manifestations of his service-connected lumbar spine disability.  
The Veteran is not currently diagnosed as having any neurological 
symptomatology associated with his low back disability.  Thus, 
separate ratings for neurological manifestations of his service-
connected disability cannot be awarded.  

The Board appreciates the Veteran's assertions in his March 2007, 
notice of disagreement and substantive appeal, that he felt that 
his VA examination was inadequate as his level of pain was not 
assessed during range of motion testing.  The Board recognizes 
the contentions made by the Veteran as to the adequacy of his 
examination, but attempts have been made, including a remand to 
schedule the Veteran for another VA examination in connection 
with this claim, and upon rescheduling, the Veteran failed to 
appear at the examination.  The Board has exhausted its efforts 
to provide another VA examination, and finds the examination to 
be adequate for purposes of determining the severity of the 
Veteran's lumbar and thoracic spine disabilities.  The examiner 
included a discussion of the Veteran's range of motion, and his 
indications of pain upon flexion and extension, and the examiner 
also addressed the factors pursuant to DeLuca.  

The Board ultimately finds that the clinical evidence does not 
support a rating in excess of 10 percent each for the Veteran's 
thoracic and lumbar spine disabilities.  As such, an increased 
rating for the Veteran's thoracic spine and lumbar spine 
disabilities is denied.  

The Board has considered whether to applied staged ratings 
pursuant to Hart, but finds it inappropriate under the 
circumstances.



Extraschedular considerations

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Veteran does not assert 
that he is unable to maintain employment because of his service-
connected lumbar and thoracic spine disabilities.  The Board 
observes the Veteran has not required hospitalization for his 
service-connected back disabilities during the pendency of this 
appeal.  Additionally, no examiner has stated the Veteran's 
service-connected disabilities alone are the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.





(CONTINUED ON THE NEXT PAGE)


ORDER

A rating in excess of 10 percent for a lumbar spine disability is 
denied.

A rating in excess of 10 percent for thoracic spine muscle damage 
with nerve impairment is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


